DETAILED ACTION
	Claims 1, 3-6, 15, 19, 22, 24-26, 30, 42, 71, 73, 81, 86, 87, 90, 94, and 95 are currently pending in the instant application.  Claims 1, 3-5, 19, 24-26, 30, 42, 73, 86, and 95 are rejected.  Claims 6, 15, 22, 71, 81, 87, 90, and 94 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and the species: 
    PNG
    media_image1.png
    107
    192
    media_image1.png
    Greyscale
 in the reply filed on 4 January 2022 has been previously acknowledged. 
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been previously extended to the compound: 
    PNG
    media_image2.png
    107
    224
    media_image2.png
    Greyscale
 wherein the phenyl is unsubstituted or substituted with alkyl which is not allowable.  Additionally, the search has been extended to the compound:

    PNG
    media_image3.png
    202
    332
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    227
    417
    media_image4.png
    Greyscale
 which are not allowable.
Claims 1, 3-5, 19, 24-26, 30, 42, 73, 86, and 95 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.  
Response to Amendment and Arguments 
Applicant's amendment and arguments filed 9 June 2022 have been fully considered and entered into the instant application.
Applicant’s amendment has overcome the objection to the specification as the “incorporation by reference” statement has been deleted.
Applicant’s amendments to claims 71 and 81 have overcome the 35 USC 112 rejections as variable “J” has been amended to “L2” in claim 71 and claim 81 now provides definitions of R1 and R2.  However, as the elected invention has “L2” as:  
L2 is -C(O)CHR2- wherein R2 is H, claim 71 does not read on the elected invention and is considered a withdrawn claim drawn to non-elected subject matter.  Additionally, now that claim 81 has been amended to be definite, it is considered withdrawn as it does not read on the elected species.
Applicant’s amendment has overcome the 35 USC 102 (a)(1) rejection as being anticipated by Satsu et al. in regards to the applied compound: 
    PNG
    media_image5.png
    81
    207
    media_image5.png
    Greyscale
as R3 cannot be H as amended.  The amendment to modify the end of claim 1 to:  
    PNG
    media_image6.png
    109
    644
    media_image6.png
    Greyscale
has overcome the rejection over the compound 
    PNG
    media_image2.png
    107
    224
    media_image2.png
    Greyscale
when A is phenyl and L1 is CH2, however, as the compound 
    PNG
    media_image2.png
    107
    224
    media_image2.png
    Greyscale
still reads on the claims 1, 30, 42, 73, and 86 when A is arylalkyl and L1 is a bond, the 35 USC 102 (a)(1) rejection as being anticipated by Satsu et al. is maintained as to these claims.
Applicant’s amendment has overcome the 35 USC 102(a)(1) rejection of the claims as being anticipated by Tajiri et al. as R3 cannot be H as amended.
The 35 USC 103 rejection of claims 19, 25, and 26 in regards to the formula 
    PNG
    media_image5.png
    81
    207
    media_image5.png
    Greyscale
 of Satsu et al. is overcome.  In regards to the 35 USC 103 rejection over the compound 
    PNG
    media_image2.png
    107
    224
    media_image2.png
    Greyscale
 of Satsu et al, the rejection is overcome for claims 25 and 26, but is maintained for claim 19 as A can be arylalkyl and L1 can be a bond.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 30, 42, 73, and 86 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satsu et al.

Satsu et al. discloses the compound 14
    PNG
    media_image2.png
    107
    224
    media_image2.png
    Greyscale
on page 5378 with EC50 data and activity data for S1P.  While applicant has attempted to exclude this compound from the claimed invention with the statement: 
    PNG
    media_image6.png
    109
    644
    media_image6.png
    Greyscale

For at least the reason that A can still be arylalkyl and L1 can be a bond, this compound still applies as the proviso only excludes compound wherein R3 cannot be cyano when A is phenyl and L1 is CH2.  As the compound of the prior art reads on the compound of the formula (I), for example:

    PNG
    media_image7.png
    46
    191
    media_image7.png
    Greyscale
wherein 
A can be arylalkyl such as 
    PNG
    media_image8.png
    73
    88
    media_image8.png
    Greyscale
 
Het1 is 
    PNG
    media_image9.png
    68
    118
    media_image9.png
    Greyscale
;
G is N; 
X is CR4 wherein R4 is methyl;
Y is CR5 wherein R5 is methyl;
Z is CH; 
Cy1 is 
    PNG
    media_image10.png
    99
    130
    media_image10.png
    Greyscale

R3 is cyano;
Q is CH;
 L is CH; 
T is CH;
L1 is a bond;
L2 is -C(O)CHR2- wherein R2 is H, the rejection is proper.  
Claim(s) 1, 3-5, 24, 30, 42, 73, 86, and 95  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 1276519-39-1.
Registry No. 1276519-39-1 is: 

    PNG
    media_image11.png
    394
    692
    media_image11.png
    Greyscale
.  This compound reads on the instant claimed invention wherein, for example:

    PNG
    media_image7.png
    46
    191
    media_image7.png
    Greyscale
 is wherein 
A can be arylalkyl or aryl such as 
    PNG
    media_image8.png
    73
    88
    media_image8.png
    Greyscale
 or phenyl
Het1 is 
    PNG
    media_image9.png
    68
    118
    media_image9.png
    Greyscale
;
G is N; 
X is CR4 wherein R4 is methyl;
Y is CR5 wherein R5 is methyl;
Z is CH; 
Cy1 is 
    PNG
    media_image10.png
    99
    130
    media_image10.png
    Greyscale
;
R3 is bromo;
Q is CH;
 L is CH; 
T is CH;
L1 is a bond or alkyl;
L2 is -C(O)CHR2- wherein R2 is H.  Additionally, see the solubility data provided for Registry No. 1276519-39-1 in unbuffered water.  Applicant’s instant claim 95 claims the compound 
    PNG
    media_image12.png
    138
    234
    media_image12.png
    Greyscale
which corresponds to Registry No. 1276519-39-1.

Claim(s) 1, 19, 24-26, 30, 42, 73, and 86 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 1241307-28-7.
Registry No. 1241307-28-7 is: 
    PNG
    media_image13.png
    203
    362
    media_image13.png
    Greyscale

This compound reads on the instant claimed invention wherein, for example:

    PNG
    media_image7.png
    46
    191
    media_image7.png
    Greyscale
 is wherein 
A is aryl such as phenyl which is substituted with alkyl;
Het1 is 
    PNG
    media_image9.png
    68
    118
    media_image9.png
    Greyscale
;
G is N; 
X is CR4 wherein R4 is methyl;
Y is CR5 wherein R5 is methyl;
Z is CH; 
Cy1 is 
    PNG
    media_image10.png
    99
    130
    media_image10.png
    Greyscale
;
R3 is methoxycarbonyl;
Q is CH;
 L is CH; 
T is CR7 wherein R7 is cyano such as C-CN;
L1 is a bond;
L2 is -C(O)CHR2- wherein R2 is H.  Additionally, see the solubility data provided for Registry No. 1241307-28-7 in unbuffered water.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satsu et al.

Satsu et al. discloses the compound 14
    PNG
    media_image2.png
    107
    224
    media_image2.png
    Greyscale
on page 5378 with EC50 data and activity data for S1P.  While applicant has attempted to exclude this compound from the claimed invention with the statement 
    PNG
    media_image6.png
    109
    644
    media_image6.png
    Greyscale
As A can be arylalkyl and L1 can be a bond, this compound still applies as the proviso only excludes compound wherein A is phenyl and L1 is CH2.  As the compound of the prior art reads on the compound of the formula (I), for example:

    PNG
    media_image7.png
    46
    191
    media_image7.png
    Greyscale
wherein 
A can be arylalkyl such as 
    PNG
    media_image8.png
    73
    88
    media_image8.png
    Greyscale
;
Het1 is 
    PNG
    media_image9.png
    68
    118
    media_image9.png
    Greyscale
;
G is N; 
X is CR4 wherien R4 is methy;
Y is CR5 wherien R5 is methy;
Z is CH; 
Cy1 is 
    PNG
    media_image10.png
    99
    130
    media_image10.png
    Greyscale

R3 is cyano;
Q is CH;
 L is CH; 
T is CH;
L1 is a bond 
L2 is -C(O)CHR2- wherein R2 is H.  
The difference between the prior art and the claims at issue is that the instant claims have the arylalkyl of A substituted:   whereas the instant prior art compounds have the arylalkyl of A unsubstituted.  However, It is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity.  Additionally, nothing unobvious is seen in substituting the known claimed homolog for the structurally similar homolog, as taught by the prior art reference, since such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (1950).  Additionally, please see MPEP 2144.09, Compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					1 September 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600